Exhibit 10.23(u)
AMENDMENT NO. 13 TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
          This Amendment No. 13 to Amended and Restated Receivables Purchase
Agreement (this “Amendment”) is dated as of January 21, 2008, among Avnet
Receivables Corporation, a Delaware corporation (“Seller”), Avnet, Inc., a New
York corporation (“Avnet”), as initial Servicer (the Servicer together with
Seller, the “Seller Parties” and each a “Seller Party”), each Financial
Institution signatory hereto (collectively, the “Financial Institutions”), each
Company signatory hereto (the “Companies”) and JPMorgan Chase Bank, N.A.
(successor by merger to Bank One, NA (Main Office Chicago)), as agent for the
Purchasers (the “Agent”).
RECITALS
          Each of the parties hereto entered into that certain Amended and
Restated Receivables Purchase Agreement, dated as of February 6, 2002, and
amended such Amended and Restated Receivables Purchase Agreement pursuant to
Amendment No. 1 thereto, dated as of June 26, 2002, and further amended such
Amended and Restated Receivables Purchase Agreement pursuant to Amendment No. 2
thereto, dated as of November 25, 2002, and further amended such Amended and
Restated Receivables Purchase Agreement pursuant to Amendment No. 3 thereto,
dated as of December 9, 2002, and further amended such Amended and Restated
Receivables Purchase Agreement pursuant to Amendment No. 4 thereto, dated as of
December 12, 2002, and further amended such Amended and Restated Receivables
Purchase Agreement pursuant to Amendment No. 5 thereto, dated as of June 23,
2003, and further amended such Amended and Restated Receivables Purchase
Agreement pursuant to Amendment No. 6 thereto, dated as of August 15, 2003, and
further amended such Amended and Restated Receivables Purchase Agreement
pursuant to Amendment No. 7 thereto, dated as of August 3, 2005, and further
amended such Amended and Restated Receivables Purchase Agreement pursuant to
Amendment No. 8 thereto, dated as of August 1, 2006, and further amended such
Amended and Restated Receivables Purchase Agreement pursuant to Amendment No. 9
thereto, dated as of August 31, 2006, and further amended such Amended and
Restated Receivables Purchase Agreement pursuant to Amendment No. 10 thereto,
dated January 12, 2007 and effective as of September 6, 2006, and further
amended such Amended and Restated Receivables Purchase Agreement pursuant to
Amendment No. 11 thereto, dated as of August 29, 2007, and further amended such
Amended and Restated Receivables Purchase Agreement pursuant to Amendment No. 12
thereto, dated as of August 28, 2008 (such Amended and Restated Receivables
Purchase Agreement, as so amended, the “Purchase Agreement”).
          Each Seller Party has requested that the Agent and the Purchasers
amend certain provisions of the Purchase Agreement, all as more fully described
herein.
          Subject to the terms and conditions hereof, each of the parties hereto
now desires to amend the Purchase Agreement as more particularly described
herein.
AMENDMENT NO. 13 TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

1



--------------------------------------------------------------------------------



 



AGREEMENT
          NOW, THEREFORE, in consideration of the premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
     Section 1. Definitions Used Herein. Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth for such
terms in, or incorporated by reference into, the Purchase Agreement.
     Section 2. Amendment. Subject to the terms and conditions set forth herein,
the Purchase Agreement is hereby amended by amending the definition of “Loss
Percentage” appearing in Exhibit I thereto by deleting in its entirety the
phrase “means at any time (A) 10% plus (B) the greater of (i) 10% and (ii) a
percentage calculated in accordance with the following formula” and replacing it
with the phrase “means at any time the greater of (i) 10% and (ii) a percentage
calculated in accordance with the following formula.”
     Section 3. Conditions to Effectiveness of this Amendment. This Amendment
shall become effective as of the date hereof, upon the satisfaction of the
conditions precedent that:
               (a) Amendment. The Agent shall have received, on or before the
date hereof, executed counterparts of this Amendment, duly executed by each of
the parties hereto.
               (b) Representations and Warranties. As of the date hereof, both
before and after giving effect to this Amendment, all of the representations and
warranties contained in the Purchase Agreement and in each other Transaction
Document shall be true and correct in all material respects as though made on
the date hereof (and by its execution hereof, each of Seller and the Servicer
shall be deemed to have represented and warranted such).
               (c) No Amortization Event. As of the date hereof, both before and
after giving effect to this Amendment, no Amortization Event or Potential
Amortization Event shall have occurred and be continuing (and by its execution
hereof, each of Seller and the Servicer shall be deemed to have represented and
warranted such).
     Section 4. Miscellaneous.
               (a) Effect; Ratification. The amendments set forth herein are
effective solely for the purposes set forth herein and shall be limited
precisely as written, and shall not be deemed to (i) be a consent to, or an
acknowledgment of, any amendment, waiver or modification of any other term or
condition of the Purchase Agreement or of any other instrument or agreement
referred to therein or (ii) prejudice any right or remedy which any Purchaser or
the Agent may now have or may have in the future under or in connection with the
Purchase Agreement, as amended hereby, or any other instrument or agreement
referred to therein. Each reference in the Purchase Agreement to “this
Agreement,” “herein,” “hereof” and words of like import and each reference in
the other Transaction Documents to the Purchase Agreement or to the “Receivables
Purchase Agreement” or to the “Purchase Agreement” shall mean the Purchase
Agreement as amended hereby. This Amendment shall be construed in connection
with and as
AMENDMENT NO. 13 TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

2



--------------------------------------------------------------------------------



 



part of the Purchase Agreement and all terms, conditions, representations,
warranties, covenants and agreements set forth in the Purchase Agreement and
each other instrument or agreement referred to therein, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.
               (b) Transaction Documents. This Amendment is a Transaction
Document executed pursuant to the Purchase Agreement and shall be construed,
administered and applied in accordance with the terms and provisions thereof.
               (c) Costs, Fees and Expenses. Without limiting Section 10.3 of
the Purchase Agreement, Seller agrees to reimburse the Agent and the Purchasers
upon demand for all reasonable and documented out-of-pocket costs, fees and
expenses (including the reasonable fees and expenses of counsels to any of the
Agent and the Purchasers) incurred in connection with the preparation, execution
and delivery of this Amendment.
               (d) Counterparts. This Amendment may be executed in any number of
counterparts, each such counterpart constituting an original and all of which
when taken together shall constitute one and the same instrument.
               (e) Severability. Any provision contained in this Amendment that
is held to be inoperative, unenforceable or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable or invalid without
affecting the remaining provisions of this Amendment in that jurisdiction or the
operation, enforceability or validity of such provision in any other
jurisdiction.
               (f) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK EXCLUDING CHOICE-OF-LAW
PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF A JURISDICTION OTHER THAN SUCH STATE.
               (g) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL
BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AMENDMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AMENDMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.
               (h) Funding Agreement Consent. By its execution hereof, JPMorgan
Chase Bank, N.A. (successor by merger to Bank One, NA (Main Office Chicago)), in
its capacity as a party to any applicable Funding Agreement with or for the
benefit of Chariot Funding LLC (successor to Preferred Receivables Funding
Company LLC) (“Chariot”), hereby (i) consents to Chariot’s execution of this
Amendment and the transactions contemplated hereby, (ii) acknowledges that this
Amendment has been made available to and has been reviewed by it, (iii) consents
to this Amendment and (iv) deems this paragraph to satisfy any applicable
requirements regarding this Amendment set forth in any such Funding Agreement.
AMENDMENT NO. 13 TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

3



--------------------------------------------------------------------------------



 



(Signature Pages Follow)
AMENDMENT NO. 13 TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed and delivered by their respective duly authorized officers as of the
date first written above.

                  AVNET RECEIVABLES CORPORATION, as Seller    
 
           
 
  By:        
 
           
 
  Name:   Raymond Sadowski    
 
  Title:   President    
 
                AVNET, INC., as Servicer    
 
           
 
  By:        
 
           
 
  Name:   David R. Birk    
 
  Title:   Sr. Vice President    
 
                CHARIOT FUNDING LLC (successor to Preferred Receivables Funding
Company LLC), as a Company    
 
           
 
  By:   JPMorgan Chase Bank, N.A.    
 
  Its:   Attorney-in-Fact    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                JPMORGAN CHASE BANK, N.A.
(successor by merger to Bank One, NA
(Main Office Chicago)), as a Financial Institution and as Agent    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

AMENDMENT NO. 13 TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 



--------------------------------------------------------------------------------



 



                  LIBERTY STREET FUNDING LLC
(successor to Liberty Street Funding Corp.), as a Company    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                THE BANK OF NOVA SCOTIA, as a Financial Institution    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

AMENDMENT NO. 13 TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 



--------------------------------------------------------------------------------



 



                  AMSTERDAM FUNDING CORPORATION, as a Company    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                ABN AMRO BANK N.V., as a Financial Institution    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

AMENDMENT NO. 13 TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 



--------------------------------------------------------------------------------



 



                  STARBIRD FUNDING CORPORATION, as a Company    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                BNP PARIBAS, acting through its New York Branch, as a Financial
Institution    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

AMENDMENT NO. 13 TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 